Mr. Chief Justice McIver.
While I concur in the principles laid down in the foregoing opinion, it seems to me that the legitimate deduction from those principles is, that while the plaintiffs, John A. Garrett and Harriet D. Singletary, may be protected from the plea of the statute of limitations by reason of the minority of some of their co-plaintiffs, yet they are not protected from the presumption of a deed from them to F. W. Moise for their interests in the land, arising from the lapse'of twenty years. It is not pretended that John A. Garrett was himself under any disability, and, as shown in the opinion, he cannot be protected by the disability arising from the infancy of some of his coplaintiffs, as against that presumption. For a like reason, while Mrs. Singletary may be protected from the plea of the statute by reason of the infancy of some of her coplaintiffs, yet she cannot be protected from the plea of the presumption of a deed by the disability arising from her coverture, for the reason that she failed to establish the essential fact that she was a married woman before or at the time of the adoption of the Constitution of 1868; for the rule, as I understand it, is, that one who claims the protection of some disability, must show clearly all the facts necessary to establish such disability, and this, though she was afforded the opportunity of doing in this case, she has failed to do. I think, therefore, that there was no error in the judment either as to her or as to John A. Garrett, and hence the judgment as to them should be affirmed. But as there was error in the judgment of the Circuit Court as to such of the plaintiffs as were under the disability of infancy, for the reasons stated in the opinion, *49such judgment should be reversed, and a new trial granted as to those of the plaintiffs only who are entitled to the pro-tection of the disability of infancy.